DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 10, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 8,562,373 B2).  Wu teaches an optical module (100, Figs. 1-8) comprising a base/upper cover (1) an optical module unlocking device (61, 62, 8, 9), an optical module spring strip (5) disposed on an assembly of the optical module unlocking device and the base (see Fig. 4), the unlocking device comprising:
a pull ring (61, 62) having a front metal end (61) (C4 L38-41), the front metal end (61) being provided with at least one boss (612),

the metal front end (61) of the pull ring (61, 62) being arranged in the upper cover (1) and being coupled to the limiting post (1222) (C4 L52-58), and the at least one boss (612) of the metal front end (61) being abutted against the at least one skewed slot (1138) (C4 L44-49);
the metal front end (61) being able to slide in the upper cover (1) along the limiting post (1222), driving the at least one boss (612) to slide into the at least one skewed slot (1138) and then hide into a bottom of the at least one skewed slot (1138) (C5 L47 – C6 L21),
wherein the optical module unlocking device further comprises a snap-in cover (9);
the upper cover (1) further includes at least one sticking point (1224), the snap-in cover (9) includes at least one catching nut (93) which is coupled to the at least one sticking point (1224) and matches the at least one sticking point in number (two) (C5 L6-10),
wherein the snap-in cover (9) is further provided with a tab (92) which abuts against a connecting arm (6120) of the pull ring connecting the at least one boss (612) (see Fig. 7);
wherein the upper cover (1) further comprises two platforms (1223), and the metal front end (61) is provided with two stopping arms (614) which are respectively coupled to the platforms (1223) (C5 L50-53),
wherein the metal front end (61) is provided with a hole (615) coupled with the limiting post (1222), and the metal front end (61) may slide along a length direction of the hole (615) (C5 L47 – C6 L21), and
a circuit board (3) and an optical cable (4) both coupled each other and provided in the base (1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Wu teaches the optical module previously discussed, but does not teach the hole being oval in shape or that it has the same with as the limiting post.  At the time the invention was .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 15 above, and further in view of Togami et al (US 8,814,229 B2).
Wu teaches the optical module previously discussed.
Wu does not teach expressly pins on the optical cable are inserted into a lens adapter of the circuit board to convert photoelectric signals and wherein the optical module further comprises a fixture block which is clamped between the base and the pins on the optical cable.
Togami teaches an optical module (100, Fig. 1C) comprising pins on the optical cable (not shown) are inserted into a lens adapter (112, 114) of a circuit board (120) to convert photoelectric signals and wherein the optical module further comprises a fixture block (134) which is clamped between a base (106) and the pins on the optical cable (C4 L47-64).
Wu and Togami are analogous art because they are from the same field of endeavor, optical modules.

The motivation for doing so would have been to better align the input and output ports of the module (Togami, C4 L47-64).

Allowable Subject Matter
Claims 2-5, 7, 8, 13, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious an optical module with the claimed pull ring, front end, upper cover, limiting post, skewed slot, in combination with either:
wherein the at least one boss of the metal front end each includes at least one unlocking arm and at least one bump, the skewed slot includes at least one groove, a number of the at least one groove being consistent with those of the at least one bump and the at least one unlocking arm; and when the at least one boss hides into the bottom of the at least one skewed slot, the at least one bump is coupled with the at least one groove of the skewed slot, or

wherein the optical module unlocking device further comprises a torsion spring having an annular ring and two L-shaped arms; the pull ring further includes two vertical arms each provided with a U-shaped hole, and the upper cover further includes two stopping surfaces; and wherein the annular ring is coupled to the limiting post of the upper cover, the two L-shaped arms respectively pass through the corresponding U-shaped holes of the vertical arms, and the two vertical arms respectively abut against the two stopping surfaces, or
wherein the optical module further comprises a light guide column disposed on the base (9), serving as an alarm indicator of the optical module,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach modules with unlocking devices that interact with upper covers with pull ring front portions:
US 7473124		US 8550848		US 8740637		US 8787025
US 10270209	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883